DETAILED ACTION

Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention relates to a shift register circuit of a gate driver for a touch display panel, the sole independent claim identifies, inter alia, the uniquely distinct features:
“a first control circuit, wherein the first control circuit is connected to the input terminal, a first scan voltage terminal, a touch enable signal terminal, and the first node, and is configured to, under control of the input pulse received at the input terminal and a touch enable signal received at the touch enable signal terminal, connect the first scan voltage terminal to the first node to control the level of the first node.”
 
The closest prior arts of:
Lin et al. (US 2017/10123556) discloses a shift register of a gate driving circuit for a touch display device composing an  control circuit (140) in Fig. 3 connected to a first node Q and determined whether the output end G of the driving node Q are pull down according to the driving voltage Q(n).
Gu et al. (US 2018/0190364) discloses a shift register of a gate driving circuit for a touch display panel with a potential hold circuit (5) in Fig. 2 has a terminal connected to a touch control terminal SW and connect to the first node PU.
Zhang et al. (US 2017/0010731) discloses display a gate driving circuit for a touch display device with cascade shift register having a control circuit (414) in Fig. 5 connected with voltage source VSS and first node (PU).
However, either singularly or in combination, the closest cited arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUC Q DINH/Primary Examiner, Art Unit 2692